          Case 2:21-cv-00958-APG-NJK Document 15 Filed 07/23/21 Page 1 of 1




 1
 2
 3
 4
 5
                              UNITED STATES DISTRICT COURT
 6
                                     DISTRICT OF NEVADA
 7
 8   ANGEL CORDERO MENDEZ,
                                                         Case No. 2:21-cv-00958-APG-NJK
 9         Plaintiff(s),
                                                                       Order
10   v.
11   WESTGATE RESORTS, INC.,
12         Defendant(s).
13        The parties indicate that this is an employment case that should be assigned to the early
14 neutral evaluation program. Docket No. 12 at 3. Pursuant to Local Rule 16-6(b), the Clerk’s
15 Office is INSTRUCTED to assign this case to the early neutral evaluation program.
16        IT IS SO ORDERED.
17        Dated: July 23, 2021
18                                                           ______________________________
                                                             Nancy J. Koppe
19                                                           United States Magistrate Judge
20
21
22
23
24
25
26
27
28

                                                  1
